
	
		II
		111th CONGRESS
		2d Session
		S. 3381
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2010
			Mr. Baucus (for himself,
			 Mr. Crapo, and Mr. Tester) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Environment and Public Works
		
		A BILL
		To amend the Clean Air Act to modify certain definitions
		  of the term renewable biomass, and for other
		  purposes.
	
	
		1.Definition of renewable
			 biomass
			(a)Clean Air Act
			 definitions
				(1)RFS
			 definitionSection 211(o)(1)
			 of the Clean Air Act (42 U.S.C. 7545(o)(1)) is amended by striking subparagraph
			 (I) and inserting the following:
					
						(I)Renewable
				biomassThe term
				renewable biomass means—
							(i)materials, pre-commercial thinnings, or
				invasive species from National Forest System land and public lands (as defined
				in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
				1702)) that—
								(I)are byproducts of
				preventive treatments that are removed—
									(aa)to reduce
				hazardous fuels;
									(bb)to reduce or
				contain disease or insect infestation; or
									(cc)to restore
				ecosystem health;
									(II)would not
				otherwise be used for higher-value products; and
								(III)are harvested
				in accordance with—
									(aa)applicable law
				and land management plans; and
									(bb)the requirements
				for—
										(AA)old-growth
				maintenance, restoration, and management direction of paragraphs (2), (3), and
				(4) of subsection (e) of section 102 of the Healthy Forests Restoration Act of
				2003 (16 U.S.C. 6512); and
										(BB)large-tree
				retention of subsection (f) of that section; or
										(ii)any organic
				matter that is available on a renewable or recurring basis from non-Federal
				land or land belonging to an Indian or Indian tribe that is held in trust by
				the United States or subject to a restriction against alienation imposed by the
				United States, including—
								(I)renewable plant
				material, including—
									(aa)feed
				grains;
									(bb)other
				agricultural commodities;
									(cc)other plants and
				trees; and
									(dd)algae;
				and
									(II)waste material,
				including—
									(aa)crop
				residue;
									(bb)other vegetative
				waste material (including wood waste and wood residues);
									(cc)animal waste and
				byproducts (including fats, oils, greases, and manure); and
									(dd)food waste and
				yard
				waste.
									.
				(2)Conversion
			 assistance definitionSection 211(s)(4) of the Clean Air Act (42
			 U.S.C. 7545(s)(4)) is amended by striking subparagraph (B) and inserting the
			 following:
					
						(B)Renewable
				biomassThe term
				renewable biomass has the meaning given the term in subsection
				(o)(1).
						.
				(b)Applicability
			 under other lawThe definition of the term renewable
			 biomass under section 211(o)(1) of the Clean Air Act (42 U.S.C.
			 7545(o)(1)) (as amended by subsection (a)(1)) shall apply in any Federal law
			 enacted after the date of enactment of this Act—
				(1)to establish a
			 renewable electricity standard; or
				(2)to regulate the
			 emission of greenhouse gases.
				
